DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 4,298,781) in view of Phillips (US 3,781,490).
Inoue shows the method and the electrical discharge machining apparatus claimed including a feed motor (18) that drives a feed roller that feeds a wire electrode (1) for electrical discharge machining, a winding motor (13) that drives a winding roller that winds the electrode after the electrical discharge machining, a logic unit (20) that stores or is inputted with a corresponding relation/signal between a difference in a driving speed/rotation of the feed motor and the winding motor without involving a 
Phillips shows a web tension control that sets not only the tension value/command signal (23) but also a speed value/command signal (24) of a web that is fed by a feeding motor and winded by a winding motor wherein Philips further shows using the wire tension to control a wire traveling that is driven by a motor driver (28, 29). Phillips teaches that the tension of the web is controlled or determined by the difference of the driving speed of the feed motor and the winding motor wherein the tension of the web/wire is determined by the difference in the driving speed difference as illustrated in Figure 4 wherein Figure 4 further shows a correspondence relation between the driving speed difference and the tension occurring. Also see Figure 4, and column 9, lines 7-36.   

 With respect to claim 2, Phillips further shows a control network (25) that controls a driving operation of the feed roller via a feed motor and a driving operation of the winding roller by the winding motor wherein such driving operation is known to change a tension and predictably meet the desired tension by correcting the difference of the correspondence relation such as the difference in the driving speed of the motor and the tension. While Phillips does not call the control network (25) as a calibration unit, the control network that adjusts or modifies the driving operation of the feed motor 
 With respect to claim 3, Phillips shows setting the feed speed setting value in addition to the tension setting value, and as Phillip teaches for determining or calculating the difference in the rotational speed of the feed moor and the winding motor (also see Figure 4), it would have been obvious to determine the difference based on the feed speeding setting value since the difference of the rotational speed of the motor changes the feed speeding value. And, Inoue also shows that the tension of the electrode wire can be changed by its wire size (column 4, lines 49-54), and it would also have been obvious to determine the difference in the speed between the feed motor and the winding motor that is also based on the diameter of the wire electrode since the wire size or property is known to cause a change in the wire tension that is controlled by the rotation speed of the motors.  
Response to Arguments
Applicant's arguments filed 10/16/20 have been fully considered but they are not persuasive. 
The applicant argues the claimed invention relates to determining a rotational speed of the feed motor and a winding motor using the feed speed setting value and the determined difference in the driving speed and the invention does not require to use an actual tension and actual speed. The applicant then argues that Inoue and Phillips require to use an actual value such as an actual tension or an actual speed. 
It is noted that claim 1 recites for a feed speed setting value and a tension setting value, but there is no showing how these setting values are distinguished from “an 
	As stated in the ground of rejection, Inoue shows a control circuit that sets a wire tension value and that the control circuit also determines the difference in the driving speed of the motors based on the tension setting value but does not show a feed speed setting value wherein Phillips is applied for such feed speed setting value. 
The applicant argues that claim recites for determining in the driving speed between the feed motor and the winding motor without involving a measurement of the tension that occurs in the wire electrode. For this recitation, it is noted that Inoue does not involve the measurement of the tension but involves a driving speed between the feed motor and the winding motor to determine the difference between the motor speeds. Thus, the applicant’s argument is not deemed persuasive. 
The applicant argues that Phillips shows using an actual tension and actual speed, but it is noted that Phillips shows a feed motor and a winding motor whose driving difference is determined by the speed of the feed motor and the winding motor but not a measurement of the tension, i.e., the tension is not measured to determine the difference but the speed of the motor is used to determine its difference. The tension of the web/wire would be a product of the difference in the driving speed difference as taught by Phillips which is also illustrated in Figure 4 wherein Figure 4 further shows a correspondence relation between the driving speed difference and the tension occurring.  

The applicant argues Inoue teaches a feedback control only by the tension wherein Phillips teaches a feedback control by considering the tension and the speed independently and thus does not teach translating the tension setting value into the speed which are dimensions different from each other. It is noted that tension is controlled by the difference in the driving speed of the feed and the winding motors, which is clearly taught by Inoue and Phillips, and as the tension value as well as the speed value can be set and stored in the control circuit as taught by Inoue and Phillips as stated in the ground of rejection, such set values would have been used and compared to set the desired tension that is controlled by the driving speeds of the motors.
With respect to the correspondence relation between the difference in speed and the tension, it is noted Phillips shows such correspondence as illustrated in Figure 4 wherein as Inoue shows for the logic circuit that represents a tension of the wire electrode based on the drive signals of the motors, it would have obvious to include the logic circuit with a storage unit that stores a correspondence relation between the difference in the driving speed of the motors and the tension that occurs in the wire 
Thus, the applicant’s arguments are not deemed persuasive as stated in the ground of rejection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANG Y PAIK/Primary Examiner, Art Unit 3761